DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-16 are pending in the application.
	In the Preliminary Amendment filed 25 October 2019, claims 1-16 were amended.  These amendments have been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first element: and “second element” positively claimed in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 5:  Claim 5 recites the limitation “wherein the latching receptacle is part of a recess defined by the sidewall” (emphasis added).  It is not clear which “sidewall” this limitation is meant to refer.  Is this meant to refer to the “first sidewall” or the “second sidewall” of claim 1 or to either one of the first and second sidewalls?
	For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to either one of the first and second sidewalls.  Clarification and correction are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cochard (WO 2009109269 A1, a copy of which has been attached herewith along with an English translation).
	Re Claim 1:  Cochard discloses a clip (10) for securing a first element to a second element, the clip comprising: 
a head and a tip (see annotated Fig. 1 below),
a first side (14) and a second side (15), the first side extending from the head towards the tip and the second side extending from the head in the direction of the tip, 
wherein a first sidewall (14a) extends from the first side toward the second side and a second sidewall (14b) extends from the second side toward the first side, 
a latching projection (hook 24) projecting in a latching direction and having a latching face (see annotated enlarged portion of Fig. 1 below) facing the latching direction, the latching face being arranged in a plane which is not parallel to the first sidewall (14a) and/or not parallel to the second sidewall (14b), and 
a latching receptacle (see annotated Fig. 1 below) which has an edge and a counterface adjoining the edge (see annotated enlarged portion of Fig. 1 below), wherein the latching projection projecting in the latching direction projects beyond the edge so that the latching face faces the counterface.

    PNG
    media_image1.png
    920
    1070
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    894
    media_image2.png
    Greyscale

	Re Claim 2:  Cochard discloses a clip wherein the latching face is arranged in a plane which is perpendicular to the first sidewall (14a) and/or perpendicular to the second sidewall (14b) (Examiner notes that this limitation does not require that the “latching face” comprises a planar face that extends along the “plane” that is perpendicular to the first/second sidewall, but rather that it is “arranged in” such a plane.  Accordingly, since the “latching face” would be present in a plane that is perpendicular to either of the first or second sidewalls, this limitation fails to distinguish the claimed subject matter from that of Cochard).
	Re Claim 3:  Cochard discloses a clip wherein the tip (see annotated Fig. 1 above) comprises two parts (14c, 15c) and has an inwardly curved first strip section (14c) continuing the first side (14) and an inwardly curved second strip section (115c) continuing the second side (15), wherein the first strip section continues with a first inner portion (see annotated enlarged portion of Fig. 1 below) from the tip toward the head, wherein the second strip section continues with a second inner portion (see annotated enlarged portion of Fig. 1 below) from the tip toward the head, and wherein the latching projection (see below) projects from the first inner portion and the latching receptacle is part of the second inner section.

    PNG
    media_image3.png
    461
    851
    media_image3.png
    Greyscale

Re Claim 4:  Cochard discloses a clip wherein the latching projection projects from the first sidewall (14a; see the first annotated Fig. 1 above) and the latching receptacle is part of the second sidewall (15a) or wherein the clip further comprises a section (for example, hook 25) projecting inwardly from the second sidewall (15a).
	Re Claim 5, as best understood by the Examiner:  Cochard discloses a clip wherein the latching receptacle (see annotated Fig. 1 above) is part of a recess defined by the sidewall (in this case, the second sidewall 15a).
Re Claim 6:  Cochard discloses a clip wherein opposite sidewalls (14a, 15a) have in each case a profile including projections (for example, hooks 24, 25) and recesses (the openings to receive hooks 24, 25) which are shaped complementarily to each other.
Re Claim 7:  Cochard discloses a clip wherein by the interaction of the latching projection with the latching receptacle (see annotated Fig. 1 above) a closure can be formed which prevents the sides (14, 15) from spreading apart.
Re Claim 8:  Cochard discloses a clip wherein the first sidewall and/or the second sidewall (15c) has one or more projecting fingers (for example, hook 5) which overlap a region of the respectively opposite sidewall.
Re Claim 10:  Cochard discloses a clip wherein a curve (at 14c) is provided at one end of the first side (14), the apex of the curve at the end of the first side forming part of the tip of the clip and/or a curve (at 15c) is provided at one end of the second side (15), wherein the apex of the curve at the end of the second side forms part of the tip of the clip.
Re Claim 11:  Cochard discloses a clip wherein the first side (14) has a flat main body (see annotated Fig. 1 below) extending from the head toward the tip, and the first sidewall (14a) has a flat main body (see below) which is at an angle to the flat main body of the first side, and/or the second side (15) has a flat main body (see below) extending from the head toward the tip and the second sidewall (15a) has a flat main body (see below) which is at an angle to the flat main body of the second side.

    PNG
    media_image4.png
    920
    1095
    media_image4.png
    Greyscale

Re Claim 12:  Cochard discloses a clip wherein the flat main body of the first side is aligned parallel to the flat main body of the second side (see annotated Fig. 1 immediately above).
Re Claim 13:  Cochard discloses a clip further comprising a clip face (see annotated Fig. 1 below) which projects from the first side (14) and which is at a distance from the head and faces the head.
Re Claim 14:  Cochard discloses a clip further comprising a head face(see annotated Fig. 1 below) which faces the clip face.

    PNG
    media_image5.png
    920
    878
    media_image5.png
    Greyscale

Re Claim 15:  Cochard discloses a clip wherein the head (see annotated Fig. 1 above) and the first side (14) and the first sidewall (14a) and the second side (15) and the second sidewall (15a) are all part of a one-piece element created by bending portions of a metal section “the clip 10 is made by cutting, folding and bending a thin metal strip. It is however possible to achieve it by injection of a plastic material into an injection mold; see the final line of page 3 of the attached translation).
Re Claim 16:  Cochard discloses a device comprising a first element (for example, 50; Figs. 3-4) and a second element (for example, 49) fastened to the first element, the first element having an opening (53) and the second element being fastened to the first element by a clip (10) as claimed in claim 1 (see rejection of claim 1 above), wherein the clip (10)passes through the opening (53) in such a way that the head of the clip is arranged on one side of the first element and the tip of the clip is arranged on the opposite side of the first element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cochard (WO 2009109269 A1), as applied to claims 1-8 and 10-16 above, and further in view of Maschat (US Patent 9,453,523).
	Re Claim 9:  Cochard, as discussed for claim 1 above, discloses a clip significantly as claimed except  wherein the first sidewall has a flat main body, wherein a narrow side of the main body of the first sidewall faces the second sidewall, and wherein the second sidewall has a flat main body, wherein a narrow side of the main body of the second sidewall faces the first sidewall, wherein the narrow side of the first sidewall and/or the narrow side of the second sidewall are at least partially planar.
	Maschat teaches the use of a clip (1; see Fig. 1) comprising a head (at 2) and a tip (at 10B, 11B), a first side (10) and a second side (11), wherein a first sidewall (at 13) extends from the first side (10) toward the second side (11) and a second sidewall (at 13) extends from the second side (11) toward the second side (10), and further wherein the first sidewall has a flat main body (see annotated Fig. 1 below), wherein a narrow side (see below) of the main body of the first sidewall faces the second sidewall, and wherein the second sidewall has a flat main body (see below), wherein a narrow side (see below) of the main body of the second sidewall faces the first sidewall, wherein the narrow side of the first sidewall and/or the narrow side of the second sidewall are at least partially planar, for the purpose of imparting a high resistance to tear-out forces (see Col. 5 lines 48-51).

    PNG
    media_image6.png
    682
    741
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Cochard such that the first sidewall has a flat main body, wherein a narrow side of the main body of the first sidewall faces the second sidewall, and wherein the second sidewall has a flat main body, wherein a narrow side of the main body of the second sidewall faces the first sidewall, wherein the narrow side of the first sidewall and/or the narrow side of the second sidewall are at least partially planar, as taught by Maschat, for the purpose of imparting a high resistance to tear-out forces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678